DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant’s arguments filed on 06/30/2022 have been fully considered but are moot because Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action and the arguments do not apply to any of the references being used in the current rejection.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 4, 5, 8, 9, 10, 11, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over HUANG (CN102196085A) in view of Ma (WO 2015014250 A1)
Re: Claim 1 
HUANG discloses a method performed by a user equipment (UE) in a communications network, for detecting that the UE has received a fraudulent incoming call, the method comprising:
See HUANG P. 1: 2nd para.When the user dials back these missed call numbers, they will hear some pre-recorded notification voice messages to remind the user of winnings, and the content of these messages is mostly suspected of fraud.
receiving, at the UE, an incoming call, wherein the incoming call is determined to be a missed call because the incoming call is determined to have ended before a user of the UE answered the incoming call and 
See HUANG P. 4: 3rd para. The user terminal may continue to perform step S201 after step S102 in FIG. 1, and display the call-related information of the missed calls corresponding to the time durations measured in steps S101 and S102 on the user terminal,
wherein the missed call has a duration; determining, the duration of the missed call; and 
See HUANG P. 4: 1 and 2nd para.  First, the user terminal executes step S101, and after receiving the signaling indicating the start of ringing, starts timing. Then, the user terminal performs step S102, and stops timing after receiving the signaling indicating the end of the ringing
indicating the duration of the missed call to a user of the UE; and
See HUANG P. 4: 3rd para. The user terminal may continue to perform step S201 after step S102 in FIG. 1, and display the call-related information of the missed calls corresponding to the time durations measured in steps S101 and S102 on the user terminal,
NOTE: Also See P. 5: 2nd para.  Display: The call related information of the missed call displayed on the user terminal includes: missed call date: 2009-11-11; missed call time: 12:41; missed call number: 1366666XXXX; duration of missed call: 00:00:41.
NOTE: Also See Figs. 8 and 9. 
storing at the UE that received the incoming call, information indicating that the missed call is potentially fraudulent, 
See HUANG P. 8: 2nd para.  Similarly, for missed calls with a short ringing time that is lower than a predetermined threshold (for example: 2 seconds), or missed calls corresponding to numbers that are not stored in the user terminal, the corresponding missed calls are related The information [information related to the missed calls] is stored in the user terminal, for example, stored in the "short ringing or unrecognized user missed call record" (not shown in the figure) for the user to view and decide whether to join the blacklist or take Other measures
the information comprising a number corresponding to the missed call and the duration of the missed call.(See HUANG P. 1: 1st para.  information about missed calls from their user terminals as follows: phone number and call time.  NOTE: Also See See HUANG P. 2: last para. re “the duration information”)
See HUANG P. 8: 1st para.  the call related information of the missed call displayed on the user terminal UE, as shown in FIG. 9, includes: missed call date: 2009-11-11; missed call time: 12:41; Number of incoming calls: 1366666XXXX; duration of missed calls: 00:00:41.
HUANG does not appear to explicitly disclose transmitting, from the UE that received the incoming call to a network node, information indicating that the missed call is potentially fraudulent, 
In a similar endeavor, Ma discloses transmitting, from the UE that received the incoming call (See Ma P. 8: 4th para:  Fig. 4 is a block diagram showing an exemplary structure of an incoming call management apparatus for mobile terminal . . . the apparatus may locate inside the mobile terminal such as a phone. See Ma P. 8: 6th para:a monitoring unit 41 for monitoring an incoming call of the mobile terminal;) to a network node, information indicating that the missed call is potentially fraudulent, 
See Ma P. 6: line 6-10: if the ring time of the incoming call of the mobile terminal is shorter than 3s, it can be determined that the incoming call might well be a crank call. At this time, the number of the incoming call is considered to be a suspicious number and reported to the server so as to utilize the powerful data processing capability of the server to determine whether the number of the incoming call is a crank number.  See Ma P. 9: 2st para: reporting unit 44 for reporting the number of the incoming call whose ring time is shorter than a preset time to a server,
Note, HUANG and Ma are analogous art because both are directed to fraudulent call detection (See HUANG P. 1: 2nd para. and See Ma Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HUANG invention by employing the teaching as taught by Ma to provide the limitation.  The motivation for the combination is given by Ma which improves detection of fraud call (See Ma Abstract increase the accuracy of intercepting crank calls). 

Re: Claims 2 and 9
HUANG in view of Ma discloses wherein the duration of the missed call is determined by measuring a start and an end of the missed call, by counting a number of rings, and/or by measuring a duration of a ring melody.
See HUANG P. 4: 1 and 2nd para.  First, the user terminal executes step S101, and after receiving the signaling indicating the start of ringing, starts timing. Then, the user terminal performs step S102, and stops timing after receiving the signaling indicating the end of the ringing
NOTE: Also See P. 5: 1st para. and P.9: 2nd para. 

Re: Claims 3 and 10
HUANG in view of Ma discloses discloses wherein the method further comprises: 
determining, based on the duration of the missed call, that the missed call is potentially fraudulent, 
See HUANG P. 8: 2nd para.  Similarly, for missed calls with a short ringing time that is lower than a predetermined threshold (for example: 2 seconds), or missed calls corresponding to numbers that are not stored in the user terminal, the corresponding missed calls are related The information is stored in the user terminal, for example, stored in the "short ringing or unrecognized user missed call record" (not shown in the figure) for the user to view and decide whether to join the blacklist or take Other measures
NOTE: Also See P. 10: 1st para. 
wherein the missed call is determined to be potentially fraudulent when the duration of the missed call is below or equal to a predetermined threshold.
See HUANG P. 8: 2nd para.  Similarly, for missed calls with a short ringing time that is lower than a predetermined threshold (for example: 2 seconds),

Re: Claims 4 and 11
HUANG in view of Ma discloses wherein the predetermined threshold is a number of rings and/or a duration of a ring melody.
See HUANG P. 8: 2nd para.  Similarly, for missed calls with a short ringing time that is lower than a predetermined threshold (for example: 2 seconds),

Re: Claims 5 and 12
HUANG in view of Ma discloses wherein the step of indicating further comprises indicating that the missed call is potentially fraudulent.
See HUANG P. 8: 2nd para.  Similarly, for missed calls with a short ringing time that is lower than a predetermined threshold (for example: 2 seconds), or missed calls corresponding to numbers that are not stored in the user terminal, the corresponding missed calls are related The information [information related to the missed calls] is stored in the user terminal, for example, stored in the "short ringing or unrecognized user missed call record" (not shown in the figure) for the user to view and decide whether to join the blacklist or take Other measures

Re: Claim 8
HUANG in view of Ma discloses a user equipment (UE) in a communications network, for detecting that the UE has received a fraudulent incoming call which is determined to be a missed call because it is determined that the incoming call ended before a user of the UE has answered the incoming call, wherein the missed call has a duration, the UE comprising: 
memory; and processing circuitry coupled to the memory, wherein the UE is configured to: determine the duration of the missed call;
indicate the duration of the missed call; and 
transmit, to a network node, information indicating that the missed call is potentially fraudulent, the information comprising a number corresponding to the missed call and the duration of the missed call.
NOTE: See the rejection of Claim 1. 

Re: Claim 15
HUANG in view of Ma discloses a computer program product comprising a non-transitory computer readable medium storing instructions, which when executed by a processor, causes the processor to perform the method of claim 1.
NOTE: See the rejection of Claim 1. 
NOTE: While HUANG does not explicitly disclose a computer program product comprising a non-transitory computer readable medium storing instructions, it is inherent that the user terminal in the reference comprises a computer program product comprising a non-transitory computer readable medium storing instructions, which when executed by a processor, causes the processor to perform the functions disclosed in the reference.


Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over HUANG in view of Ma as applied to Claims 3 and 10 above, and further in view of Oliver (US 8565396 B1) 

Re: Claims 6 and 13
HUANG in view of Ma does not appear to explicitly disclose blocking a call to be made from the UE to a number corresponding to the potentially fraudulent missed call.
In a similar endeavor, Oliver discloses blocking a call to be made from the UE to a number corresponding to the potentially fraudulent missed call.
See Oliver Fig. 5: 506 and 516. Col. 8: lines 1-6. (39) If, however, it is determined that the requested response message is suspicious, an outgoing call to the unknown source may be detected at block 514. For example, the recipient may access the missed call log and select the option to call back the number linked to the missed call. Col. 8: lines 9-11. (40) At block 516, the transmission of the outgoing response (call back) may be prevented. For example, the communications device 102 may be blocked from executing the call back.
Note, HUANG in view of Ma and Oliver are analogous art because both are directed to fraudulent call detection (See HUANG P. 1: 2nd para. and Oliver Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HUANG in view of Ma invention by employing the teaching as taught by Oliver to provide the limitation.  The motivation for the combination is given by Oliver which improves preventative measure for the user from being scammed. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644